
	

115 SRES 493 ATS: Congratulating the Fighting Irish of the University of Notre Dame women’s basketball team for winning the 2018 National Collegiate Athletic Association Division I women’s basketball championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 493
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Donnelly (for himself and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Fighting Irish of the University of Notre Dame women’s basketball team for
			 winning the 2018 National Collegiate Athletic Association Division I
			 women’s basketball championship.
	
	
 Whereas, on Sunday, April 1, 2018, the University of Notre Dame Women’s Basketball Team (referred to in this preamble as the Fighting Irish) won the 2018 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I title with a 61–58 win over the Mississippi State Bulldogs, becoming 1 of only 7 women’s basketball programs to win multiple NCAA championship titles;
 Whereas the Fighting Irish displayed their grit and determination to overcome a 15-point disadvantage to the Bulldogs in the championship game, setting a record for the largest comeback in a NCAA title game;
 Whereas the victory marked the second national title, the first of those titles coming on Sunday, April 1, 2001, for the Fighting Irish under the leadership of Head Coach Muffet McGraw;
 Whereas Head Coach McGraw has excelled during her 31 seasons with the Fighting Irish, having—
 (1)led the Fighting Irish to their 800th win under her leadership to secure their second national championship title;
 (2)been inducted into the Naismith Memorial Basketball Hall of Fame in 2017; and (3)been named 2018 AP, USA Today, and espnW Coach of the Year;
 Whereas Head Coach McGraw has been supported by assistant coaches and staff including— (1)Carol Owens;
 (2)Niele Ivey; (3)Beth Cunningham;
 (4)Katie Capps; (5)Erica Williamson; and
 (6)Sharla Lewis; Whereas the full roster of the 2017–2018 national championship Fighting Irish team includes—
 (1)Kristina Nelson; (2)Lili Thompson;
 (3)Mychal Johnson; (4)Kathryn Westbeld;
 (5)Brianna Turner; (6)Marina Mabrey;
 (7)Maureen Butler; (8)Arike Ogunbowale;
 (9)Jessica Shepard; (10)Kaitlin Cole;
 (11)Jackie Young; (12)Mikayla Vaughn;
 (13)Nicole Benz; and (14)Danielle Patterson;
 Whereas Arike Ogunbowale, junior guard for the Fighting Irish, was awarded Most Outstanding Player of the Final Four and scored 145 total points throughout the course of the 2018 NCAA tournament, which included the game-winning shots in both the semifinal and final rounds of play;
 Whereas Jackie Young, sophomore guard and a native of Princeton, Indiana, led the Fighting Irish to a victory over the then-undefeated University of Connecticut Huskies with a dominant, breakout performance, racking up 32 points and pulling down 11 rebounds;
 Whereas the tradition of the Fighting Irish of excelling in both athletics and academics continues to advance the sport of women’s basketball and provide inspiration for future generations of young female athletes; and
 Whereas the spirit and achievement of the Fighting Irish in the face of adversity and the dramatic conclusion of their championship run inspired the respect and admiration of the basketball-loving State of Indiana: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Notre Dame women’s basketball team for its victory in the National Collegiate Athletic Association (referred to in this resolving clause as the NCAA) tournament claiming the 2018 NCAA Division I title;
 (2)recognizes the dedication, perseverance, and hard work of the players, coaches, students, alumni, administration, and support staff that directly contributed to the victory of the University of Notre Dame in the NCAA women’s basketball championship; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)Reverend John I. Jenkins, C.S.C., President of the University of Notre Dame; (B)Muffet McGraw, Head Coach of the University of Notre Dame women’s basketball team; and
 (C)Jack Swarbrick, Vice-President and Athletic Director of the University of Notre Dame.  